It is true that the learned trial judge instructed the jury, generally, that the measure of damages was the value of the land to be taken. The trouble is that in connection with that general instruction he charged them particularly as follows:
"Now, you have a right to take into consideration the fact that the petitioners, that is, the people of the school district, are all citizens of the township, or residents of the township, and whatever they have to pay as residents of the district, they have to pay partially to themselves as citizens of the township. You have a right to take into consideration also who would be the most benefited by *Page 53 
the use of this land as a park, the people who live in the school district which comprises the territory of this would-be village or the people who live outside of it."
That instruction is concededly erroneous. It went directly, and in a fashion that may well have been controlling upon the jury, to the one and vital issue. I think it so clearly prejudicial that there should be a new trial. For that reason, I dissent.
WILSON, C.J.
I concur in the dissent.